Case 19-80926-CRJ11   Doc 83     Filed 01/15/20 Entered 01/15/20 15:08:38   Desc Main
                               Document      Page 1 of 10
Case 19-80926-CRJ11   Doc 83     Filed 01/15/20 Entered 01/15/20 15:08:38   Desc Main
                               Document      Page 2 of 10
Case 19-80926-CRJ11   Doc 83     Filed 01/15/20 Entered 01/15/20 15:08:38   Desc Main
                               Document      Page 3 of 10
Case 19-80926-CRJ11   Doc 83     Filed 01/15/20 Entered 01/15/20 15:08:38   Desc Main
                               Document      Page 4 of 10
Case 19-80926-CRJ11   Doc 83     Filed 01/15/20 Entered 01/15/20 15:08:38   Desc Main
                               Document      Page 5 of 10
Case 19-80926-CRJ11   Doc 83     Filed 01/15/20 Entered 01/15/20 15:08:38   Desc Main
                               Document      Page 6 of 10
Case 19-80926-CRJ11   Doc 83     Filed 01/15/20 Entered 01/15/20 15:08:38   Desc Main
                               Document      Page 7 of 10
Case 19-80926-CRJ11   Doc 83     Filed 01/15/20 Entered 01/15/20 15:08:38   Desc Main
                               Document      Page 8 of 10
Case 19-80926-CRJ11   Doc 83     Filed 01/15/20 Entered 01/15/20 15:08:38   Desc Main
                               Document      Page 9 of 10
Case 19-80926-CRJ11   Doc 83 Filed 01/15/20 Entered 01/15/20 15:08:38   Desc Main
                            Document    Page 10 of 10
